DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 14-15 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 11-12 and 19-20 of U.S. Patent No. 10,744,406. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matters as it relates to the system for virtual reality (VR) hand controller alignment of Claims 14-15 and 19-20 of the instant application No. 16/995006 are encompassed within the subject matters as it relates to the method of Claims 11-12 and 19-20 of U.S. Patent No. 10,744,406.
The following is an example of claim correspondence to illustrate the similarities and/or overlapping subject matter. 
Application 16/995006
U.S. Patent No. 10,744,406
Claim 14:  A system for virtual reality (VR) hand controller alignment, comprising:

a first adapter comprising a first end, a second end and one or more cross members connecting the first and second ends of the first adapter, the first end comprising a controller recess configured to secure a first VR hand controller in a fixed alignment with a longitudinal axis of the first adapter; 

a second adapter comprising a first end, a second end and one or more cross members connecting the first and second ends of the second adapter, the first end comprising a controller recess configured to secure a second VR hand controller in a fixed alignment with a longitudinal axis of the second adapter; and 

the first adapter mechanically coupled to the second adapter in a fixed temporal orientation via a post coupling assembly installed in the first end or the second end of the first adapter and a recess coupling assembly installed in the first end or the second end of the second adapter.




a first adapter comprising a first end, a second end and one or more cross members connecting the first and second ends of the second adapter, the first end comprising a controller recess configured to secure a first VR hand controller in a fixed alignment with a longitudinal axis of the first adapter;  

a second adapter comprising a first end, a second end and one or more cross members connecting the first and second ends of the second adapter, the first end comprising a controller recess configured to secure a second VR hand controller in a fixed alignment with a longitudinal axis of the second adapter;  and 

the first adapter coupled to the second adapter in a fixed temporal orientation via a first coupling assembly installed in the first end or the second end of the first adapter and a second coupling assembly installed in the first end or the second end of the second adapter.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1 suggests “where the alignment post is configured to mechanically couple the first end of the adapter to a second end of another adapter by engagement of the securing tab in the locking groove via the insertion channel, the mechanical coupling providing temporal axial alignment of the adapters”; however, it is unclear in regards to how the alignment post is configured to mechanically couple the first end of the adapter to a second end of another adapter by engagement of the securing tab (of the adapter) in the locking groove via the insertion channel (the locking grove via the insertion channel referring to the locking groove and insertion channel of the “same” adapter having the securing tab), the mechanical coupling providing temporal axial alignment of the adapters e.g. the claim invention suggests that the coupling of the first end of the adapter to a second end of another adapter is achieved by engagement of the securing tab of the first adapter (claimed “an adapter”) in the locking groove via the insertion channel of the “same” claimed “an adapter”.  It is unclear in regards to how engagement of the first end (securing tab) to the second end (the locking grove via the insertion channel) of the “same” adapter results in mechanical coupling of the first end of the adapter to a second end of another adapter.  It is suggested that the examiner properly claim the a second end of another adapter having an identically structured alignment recess including an insertion channel and locking grove as that of the adapter and amend the quoted limitations such that the limitations properly refer to the locking grove via insertion channel of the second end of the another adapter.
substantially parallel  to the longitudinal axis would consist of or entail, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.   Similarly, Claim 1 suggests “substantially perpendicular” at line 14; however, such limitations render the claim indefinite.  The limitation “substantially perpendicular” is not defined by the claim; the specification does not provide a standard for ascertaining the requisite degree or boundaries of what the locking groove substantially perpendicular to the insertion channel would consist of or entail, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 2-9 inherit the deficiencies of Independent Claim 1 from which such claims depend; and therefore, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim 10 suggests “where the alignment post is configured to mechanically couple the second end of the adapter to a first end of another adapter by engagement of the securing tab in the locking groove via the insertion channel, the mechanical coupling providing temporal axial alignment of the adapters”; however, it is unclear in regards to how the alignment post is configured to mechanically couple the second end of the adapter to a first end of another adapter by engagement of the securing tab (of the adapter) in the locking groove via the insertion channel (the locking grove via the insertion channel referring to the locking groove and insertion channel of the “same” 
Claim 10 suggests “substantially parallel” at line 7; however, such limitations render the claim indefinite.  The limitation “substantially parallel” is not defined by the claim; the specification does not provide a standard for ascertaining the requisite degree or boundaries of what the insertion channel substantially parallel  to the longitudinal axis would consist of or entail, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.   Similarly, Claim 10 suggests “substantially perpendicular” at lines 9-10; however, such limitations render the claim indefinite.  The limitation “substantially perpendicular” is not defined by the claim; the specification does not provide a standard for ascertaining the requisite degree or boundaries of what the locking groove substantially perpendicular to the insertion channel would consist of or 
Claims 11-13 inherit the deficiencies of Independent Claim 10 from which such claims depend; and therefore, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim 16 suggests “substantially parallel” at line 10; however, such limitations render the claim indefinite.  The limitation “substantially parallel” is not defined by the claim; the specification does not provide a standard for ascertaining the requisite degree or boundaries of what the insertion channel substantially parallel  to the longitudinal axis would consist of or entail, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.   Similarly, Claim 16 suggests “substantially perpendicular” at line 13; however, such limitations render the claim indefinite.  The limitation “substantially perpendicular” is not defined by the claim; the specification does not provide a standard for ascertaining the requisite degree or boundaries of what the locking groove substantially perpendicular to the insertion channel would consist of or entail, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim 17 inherits the deficiencies of Independent Claim 16 from which it depends; and therefore, is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claim 18 suggests “substantially parallel” at line 11; however, such limitations render the claim indefinite.  The limitation “substantially parallel” is not defined by the claim; the specification does not provide a standard for ascertaining the requisite degree substantially parallel  to the longitudinal axis would consist of or entail, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.   Similarly, Claim 18 suggests “substantially perpendicular” at lines 13-14; however, such limitations render the claim indefinite.  The limitation “substantially perpendicular” is not defined by the claim; the specification does not provide a standard for ascertaining the requisite degree or boundaries of what the locking groove substantially perpendicular to the insertion channel would consist of or entail, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14-15 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over in Provancher (US 2020/0269130) in view of Chong (US 2011/0053690).
Claim 14:  Provancher discloses a system (Figs. 20a-b, 22b, 22d) for virtual reality (VR) hand controller alignment, comprising: a first adapter (2002) comprising a first end (2020a), a second end (2020d) and one or more cross members (see below figure) connecting the first and second ends of the first adapter, the first end configured to secure a first VR hand controller in a fixed alignment with a longitudinal axis of the first adapter (Fig. 22b, ¶ 85, 88-89); a second adapter (2010) comprising a first end (2030d), a second end (2030a) and one or more cross members connecting the first and second ends of the second adapter (see below figure), the first end configured to secure a second VR hand controller in a fixed alignment with a longitudinal axis of the second adapter (Fig. 22b, ¶ 85, 88-89); and the first adapter mechanically coupled to the second adapter in a fixed temporal orientation via a post coupling assembly installed in the first end or the second end of the first adapter and a recess coupling assembly installed in the first end or the second end of the second adapter (¶ 85, 88-89 illustrates that at least the first end of the first adapter includes a post/peg mating/coupling assembly and the second end of the second adapter includes a hole/recess 
    PNG
    media_image1.png
    356
    601
    media_image1.png
    Greyscale

	Provancher teaches the above, but lacks explicitly suggesting the front ends of the first and second adapters comprising a controller recess configured to secure a corresponding first VR hand controller or corresponding second VR hand controller in a fixed alignment with a longitudinal axis of the first or second adapter.  Provancher at least teaches that various modifications can be applied without departing from the overall scope of the invention (¶ 100).  Furthermore, an analogous art of Chong teaches 
Claim 15:  Provancher teaches wherein the longitudinal axis of the first adapter is in temporal axial alignment with the longitudinal axis of the second adapter (Figs. 22b, 22d).
Claim 19:  Provancher teaches wherein the first adapter is coupled to the second adapter in a fixed temporal orientation via an extension bar coupled between the post coupling assembly and the recess coupling assembly (Figs. 21a-g, 22e-f, ¶ 87, 91).
Claim 20:  Provancher teachers wherein the first adapter is held in temporal axial alignment with the second adapter through the extension bar (Figs. 21a-g, 22e-f, ¶ 87, 91).



Allowable Subject Matter
Claims 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Please see PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAMAR HARPER whose telephone number is (571)272-6177. The examiner can normally be reached 7:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/TRAMAR HARPER/Primary Examiner, Art Unit 3715